
	

115 S2342 IS: Innovation Zone Act
U.S. Senate
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2342
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2018
			Mr. Young introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to create an innovation zone initiative, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Innovation Zone Act. 2.Innovation zone initiative authoritySection 487A of the Higher Education Act of 1965 (20 U.S.C. 1094a) is amended to read as follows:
			
				487A.Innovation zone initiative
					(a)Innovation zone initiative
 (1)In generalThe Secretary is authorized to establish an innovation zone initiative consisting of voluntary experiments under which the Secretary and institutions of higher education are permitted to test the effectiveness of statutory and regulatory flexibility that aims to achieve the following outcomes:
 (A)Increase in student success, which may be defined as one or more of the following: (i)Reduction in student loan debt.
 (ii)Increase in student retention and program completion at institutions of higher education. (iii)Increase in student job placement rate upon graduation.
 (iv)Improved financial aid disbursement and service to students. (v)Increase in student safety, wellness, or food and housing security.
 (vi)Other innovative practices that benefit students. (B)Reduction of regulatory burden on institutions of higher education or the Department, without harm to students.
 (2)WaiversThe Secretary is authorized to waive, for any institution of higher education participating in an innovation zone experiment under paragraph (1), one or more requirements of title I or IV.
						(b)Solicitation of experiment suggestions
 (1)Solicitation of suggestionsNot less frequently than every 2 years, the Secretary shall provide an opportunity for the public, institutions of higher education, and other stakeholders to submit suggestions for potential experiments under this section.
 (2)Contents of suggestionsAny person that wishes to submit a suggestion under paragraph (1) shall include—
 (A)the goals or objectives of the proposed experiment; (B)a description of how the experiment would be conducted, including participation protections;
 (C)the specific statutory or regulatory requirements for which a waiver would be requested; and (D)an examination of the current need or interest, as of the date of the submission, for the experiment.
							(c)Selection of experiments and designation of participating institutions
 (1)Selection considerationsAfter considering any suggestions submitted under subsection (b), the Secretary may select experiments to be carried out under subsection (a). The Secretary shall base any such selection on the following:
 (A)Sufficient interest in the experiment among institutions of higher education, researchers, and practitioners.
 (B)Promising evidence of fulfilling outcomes described in subsection (a)(1). (C)Other general interest, as supported by evidence.
 (2)Determination of evaluation plansAfter selecting an experiment under this section, but before any participating institutions for such experiment are chosen, the Secretary shall complete the following:
 (A)Identify answerable questions for the experiment and design an experiment that can measure those answers.
 (B)Identify the methodology of data collection for the experiment. (C)Identify rigorous evaluation methods for the experiment, in partnership with the Institute of Education Sciences, that are informed by—
 (i)external researchers; (ii)responses to requests from the Department for information; and
 (iii)other opportunities for stakeholder feedback.
 (D)Establish a timeframe for conducting the experiment that shall not exceed 10 years. (E)Estimate the cost of conducting the experiment.
 (F)Estimate the necessary size of the treatment group needed to have statistically significant grants. (3)Dissemination of informationThe Secretary shall notify institutions of higher education, through the website of the Department or other means, of the experiments selected by the Secretary under this section and the steps necessary to participate in an experiment. Such notice shall include the information described in subparagraphs (A) through (F) of paragraph (2) for the experiment.
 (4)Commencement of experimentThe Secretary may carry out an experiment, in accordance with the requirements of this section, only if the Secretary has entered into agreements with not less than 5, and not more than 100, institutions of higher education, under which the institutions agree—
 (A)to participate in the experiment described in the applicable evaluation plan under paragraph (2);
 (B)to comply with the data collection requirements under subsection (d)(1) and any other reporting requirements determined by the Secretary; and
 (C)(i)to the methodology for data collection established by the Secretary under paragraph (2)(B) for the experiment; or
 (ii)upon the request of the institution and if the Secretary determines appropriate, to an alternative methodology for data collection.
 (5)Fast-track process to comply with information collection requirementsNotwithstanding section 3507 of title 44, United States Code, the Secretary shall be deemed to have the authority to approve, for purposes of such section 3507, any proposed collection of information related to an experiment conducted under this section, in the same manner and to the same extent as such authority is provided to a senior official by the Director of the Office of Management and Budget under section 3507(i) of such title.
						(d)Outcomes reporting
 (1)Data submissionEach institution of higher education participating in an experiment under this section shall timely submit to the Secretary, on a periodic basis to be determined by the Secretary, data on outcomes relating to the experiment.
						(2)Report
 (A)In generalThe Secretary shall— (i)review and evaluate the experience of all institutions participating in each experiment carried out under this section; and
 (ii)beginning 2 years after the date of enactment of the Innovation Zone Act, and every 2 years thereafter— (I)prepare and submit a report regarding the innovation zone initiative under this section to the authorizing committees; and
 (II)post the report on the public website of the Department.
 (B)Contents of reportThe report required under subparagraph (A)(ii)(I) shall include, for each experiment supported as of the date of the report—
 (i)a summary of the status of the experiment;
 (ii)a summary and analysis of the findings, to date, of the experiment; (iii)the methodology of data collection;
 (iv)an analysis of the value of continuation of the experiment; (v)an explanation of any current or foreseen barriers to conducting the experiment; and
 (vi)an evaluation of the quality of data and intended results. (C)Completed experiment reportBy not later than 30 days after the completion of the timeframe established under subsection (c)(2)(D) or (e)(2)(B)(ii) for an experiment, the Secretary shall—
 (i)prepare a report that includes— (I)the findings of the experiment; and
 (II)in the case of an experiment for which the Secretary determines there is sufficient value in continuing the experiment past the established timeframe, adequate documentation to justify such continuation; and
 (ii)publish the report on the public website of the Department and submit the report to the authorizing committees.
								(e)Transition; review
 (1)Continuation of existing experimentsThe Secretary may continue any experiment commenced under this section before the date of enactment of the Innovation Zone Act (referred to in this subsection as an existing experiment). Any such existing experiment shall be subject to the requirements of this section, as amended by the Innovation Zone Act, except for the requirements of subsection (c).
 (2)Review of existing experimentsBy not later than 90 days after the date of enactment of the Innovation Zone Act, the Secretary shall— (A)conduct an extensive review and assessment of existing experiments still in effect; and
 (B)prepare and submit to the authorizing committees, and publish on the public website of the Department, a report of the status of the existing experiments, which shall include, for each such experiment—
 (i)the total cost to date and the projected cost of continuation; (ii)an established timeframe for completion;
 (iii)the current methodology of data collection; (iv)an analysis of findings, as of the date of the report;
 (v)an analysis of the value in continuation of the existing experiment; and (vi)an analysis of whether the assessment of the experiment could be restructured to answer other policy questions..
		
